Citation Nr: 1410510	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-49 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.  He died on June [redacted], 2003.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appellant testified via video-conference before the undersigned Veterans Law Judge in November 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In the November 2011 Board hearing, the appellant asserted that there was clear and unmistakable error (CUE) regarding an August 1991 rating decision that denied an increased evaluation for posttraumatic stress disorder (PTSD).  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the issue.  It is therefore referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As noted above, the issue of CUE has been referred for appropriate action.  Since a finding of CUE could impact the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, now on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, after the AOJ has adjudicated the appellant's claim for CUE, it should then readjudicate the appellant's petition to reopen a claim for DIC benefits under 38 U.S.C.A. § 1318. 

Accordingly, the case is REMANDED for the following action:

1.  Prior to readjudicating the claim on appeal, the AOJ must adjudicate the referred claim of whether there is CUE in the August 1991 rating decision that denied an increased evaluation for PTSD.

2.  Then, the appellant's claim should be readjudicated based on the entirety of the evidence.  If her claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



